Citation Nr: 9903149	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  95-24 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service-connected pension purposes.


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
March 1955.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1994 RO decision which denied the veteran 
non-service-connected pension benefits, on the basis that he 
was not permanently and totally disabled.


FINDINGS OF FACT

1.  The veteran was born in February 1933; his education 
includes 2 years of college; his work experience includes 
manual laborer and factory supervisor; and he last worked in 
November 1993.

2.  His most disabling condition is non-service-connected 
arthritis of the low back.  Among his other disabilities is 
service-connected pulmonary tuberculosis which has been 
inactive for many years.

3.  The veteran's chronic disabilities prevent him from 
engaging in substantially gainful employment consistent with 
his age, education, and work experience; and it is likely 
that this will continue for the remainder of his life.


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes have been met.  38 U.S.C.A. §§ 1502, 
1521 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 3.340, 
3.342, 4.15, 4.16, 4.17 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was born in February 1933 and is now about 66 
years old.  He had wartime active duty during the Korean 
Conflict.  He has one service-connected disability, minimally 
advanced pulmonary tuberculosis which has been inactive for 
many years; this condition is evaluated 30 percent and such 
rating is protected from reduction.  In early 1994 the 
veteran filed a claim for non-service-connected pension 
benefits, asserting that he could not work due to a back 
condition.  He reported he last worked in November 1993.  
Information on file shows the veteran has work experience as 
a manual laborer and factory supervisor.  He reports he 
completed 2 years of college.

There is no recent medical evidence on file concerning 
impairment from the service-connected pulmonary tuberculosis.  
There is recent medical evidence concerning a back disorder.  
VA outpatient records from 1994, a report of a 1995 magnetic 
resonance imaging study, and a July 1997 VA compensation 
examination collectively show the veteran has a low back 
disability which includes arthritis with severe limitation of 
motion of the lumbar spine.  Although the RO has found the 
low back condition to be 20 percent disabling, the Board 
finds that it is 40 percent disabling based on severe 
limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

The 40 percent rating for the non-service-connected low back 
condition and the 30 percent rating for the service-connected 
tuberculosis result in a "combined rating" of 60 percent 
under 38 C.F.R. § 4.25.

The Board notes that the RO has not recognized or evaluated 
any other conditions, although the recent VA compensation 
examination indicates the veteran may have other ratable 
disabilities including hypertension and arthralgias of 
multiple joints.  Since the Board finds that the requested 
benefit may be granted based on the existing record, there is 
no need to further assist the veteran in developing evidence 
as to other disabilities in connection with his well-grounded 
pension claim (38 U.S.C.A. § 5107(a)), and it will be 
assumed, for the purpose of the present decision, that his 
only chronic disabilities are the non-service-connected low 
back disorder and service-connected pulmonary tuberculosis.

Among the requirements for VA non-service-connected pension 
is that a veteran be permanently and totally disabled from 
conditions not due to his own willful misconduct.  The legal 
criteria for this benefit are found in 38 U.S.C.A. §§ 1502, 
1521; and 38 C.F.R. §§  3.321, 3.340, 3.342, 4.15, 4.16, 
4.17.

One way for a veteran to be considered permanently and 
totally disabled for pension purposes is to satisfy the 
"average person" test of 38 U.S.C.A. § 1502(a)(1) and 
38 C.F.R. § 4.15.  Brown v. Derwinski, 2 Vet. App. 444 
(1992); Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet 
this test, the veteran must have the permanent loss of use of 
both hands or feet, or one hand and one foot, or the sight of 
both eyes, or be permanently helpless or permanently 
bedridden; or the veteran's permanent disabilities must be 
rated, singly or in combination, as 100 percent.  The veteran 
obviously does not qualify under this test.

Another way for a veteran to be considered permanently and 
totally disabled for pension is to qualify under the 
"unemployability" test of 38 U.S.C.A. § 1502(a) and 
38 C.F.R. §§ 4.16, 4.17.  Brown, supra; Talley, supra.  A 
veteran may satisfy this test if he is individually 
unemployable, and has one permanent disability ratable at 40 
percent or more, plus sufficient additional disability to 
bring the combined rating to 70 percent or more.  The veteran 
does not meet the percentage requirements.  However the 
unemployability test may also be satisfied on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(2), when a 
veteran who is basically eligible fails to meet the 
disability percentage requirements, but is found to be 
unemployable by reason of disabilities, age, occupational 
background, and other related factors. 

The veteran's educational and work background are most suited 
to manual labor.  He has not worked for several years, and 
the evidence suggests his low back disorder was a major 
factor in leaving his last job.  Given the status of the low 
back disability and the veteran's advanced age, it is 
questionable whether he is capable of returning to gainful 
employment for which he is qualified.  Although the service-
connected pulmonary tuberculosis has not recently been a 
significant hindrance to working, it does have a negative 
impact on employability.

Applying the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds that, on an extraschedular basis, 
the veteran's chronic disabilities prevent gainful 
employment, and it is likely that such will continue for the 
remainder of his life.  Thus, a permanent and total 
disability rating for pension purposes is granted.


ORDER

A permanent and total disability rating for pension purposes 
is granted.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

